Citation Nr: 0530952	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active military duty from August 1958 
to August 1960, and from September 1961 to August 1962.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

Bilateral hearing loss is not related to military service, or 
to any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active military 
duty, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letters dated in June 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, as well as 
postservice private medical evidence.  The appellant was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and a supplemental statement of the case what 
evidence had been received.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided a 
VA examination.  Nevertheless, none is required.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, there is no medical evidence of record indicating 
that the veteran's bilateral hearing loss is related to his 
military service.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran's service medical records are entirely negative 
for any complaints or findings of bilateral hearing loss.  
The veteran's physical examination on separation from his 
second period of active military duty found normal hearing in 
both ears.  Subsequent thereto, on examination for promotion 
in the U.S. Army Reserves in August 1963, the veteran's 
hearing was  




HERTZ



500
1000
2000
3000
4000
RIGHT
12
13
8
8
8
LEFT
10
10
7
7
6

Subsequent to the veteran's military service, the first 
medical evidence of bilateral hearing loss was in April 1990, 
when the veteran complained that his hearing had decreased 
during the past year.  The private medical record noted that 
the veteran had been in the service, and that he had been 
flying "alot" during the past year.  The diagnosis was 
severe high frequency hearing loss.  Thereafter, in December 
1990, mild high frequency sensorineural hearing loss was 
found on audiogram testing.  In February 1994, mild to 
moderate high frequency sensorineural hearing loss was found 
on audiogram testing.  The most recent audiogram testing 
found mild/severe high frequency sensorineural hearing loss.  

The law provides that service connection may be established 
for a disability incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, 
in the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In the instant case, the veteran has a current diagnosis of 
bilateral hearing loss.  However, there is no medical 
evidence of record that relates this disorder to military 
service or to any incident therein, to include acoustic 
trauma.  Although the veteran contends that his current 
bilateral hearing loss is due to the acoustic trauma he 
experienced in service, his statements are not competent 
evidence to establish the etiology of this disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current bilateral hearing 
loss is the result of his military service over four decades 
ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current bilateral hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of bilateral hearing loss is more than 25 
years after his period of service had ended.  See cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  As there is no 
evidence which provides the required nexus between military 
service and bilateral hearing loss, service connection for 
this disorder is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


